DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 27, 2021 has been entered. Claims 1-15 and 17-21 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the October 1, 2021 Office Action except as mentioned below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17- 18
Claim 12 recites the limitation " a controller configured to control the fan." It is unclear if “the fan” refers back to the first, second, or both fans.

There is insufficient antecedent basis for this limitation in the claim.

Claims 13-15 and 17- 18 are rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATSUSHI KUSUNOKI (US 6058723, hereinafter KUSUNOKI) in view of WINE GUARDIAN, (Wine Cooling 101; Wine Cellar Cooling Units Split System; and Wine Cellar Cooling Calculator, hereinafter WINE GUARDIAN), SUNG CHEOL KANG (US 20120204581, hereinafter KANG) and NIHAT O. CUR (US 9599353, hereinafter CUR).
Regarding claim 1, KUSUNOKI discloses:
A refrigerator comprising:
a cabinet (12) configured to form a storage space (14, 16, 18), the storage space being partitioned into a first space (14) and a second space (16);
a door (FIG. 1) that opens and closes the storage space;
a refrigeration system (34) to cool the storage space, the refrigeration system including a fan (36) that blows air between the refrigeration system and the first space and the second space; and
a controller (44) configured to control the fan;
wherein a target temperature (refrigerator) of the first space is higher than a target temperature (vegetable chamber) of the second space.
Regarding claim 1, KUSUNOKI may not explicitly disclose: wherein the controller drives the fan to perform a humidity care mode to increase humidity in the storage space a start condition is satisfied (¶ 119), the start condition including a first condition in which when the door is closed and the refrigeration system is not operated to cool the storage space.
The Instant Application (¶ 26) envisions wine storage. WINE GUARDIAN evidences that proper control of the humidity and temperature with a fan and (de)humidification system lower the relative humidity of the room to undesirable levels, drying the corks it may be necessary to increase humidity without cooling the space. Thus, one skilled in the art would understand that both thermal and humidity control while the door is opened or closed are necessary for proper wine storage.
Regarding claim 1, KANG (FIGS. 1 and 4) teaches: a refrigeration system with a cabinet (10), doors (30), a fan (161), a humidity detector, and
a controller (70) configured to control a fan (160),
wherein the controller drives the fan (160) to perform a humidity care mode (FIG. 8, (a)) to increase humidity (¶¶ 104-105) in the storage space when a start condition is satisfied (¶ 119), the start condition including a first condition in which the door is closed (¶ 119) and a second condition in which the refrigeration system is not operated (¶ 119; FIG. 8, when the cold air circulation fan is off and the sterilizer is on) to cool the storage space.
KANG employs a fan containing sterilizer to adjust humidity (¶ 105) when the door is closed (¶¶ 119-120) because if the sterilizer is run with the door open there is more energy loss due to cold air leakage.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUSUNOKI with the teachings of KANG to employ a fan to adjust humidity when the door is closed to prevent energy loss due to cold air leakage if the fan is run when the door is open.
Regarding claim 1, CUR teaches: a refrigeration system (FIGS. 5, 26-32; 64) with multiple storage spaces (54 and 56 within 52), doors, a fan (550), evaporators (64 and 66), temperature and humidity sensors (Col. 7: 63 to Col. 8: 38). CUR (FIG. 36A-36B, collectively FIG. 36) teaches that
wherein a target temperature (priority zone) of the first space (represented by 54; FIG. 27C under heating) is higher than a target temperature (as shown by the number of flow arrows out of 64 versus 66) of the second space (represented by 56; FIG. 27C, under heating), and
wherein a first humidity care (FIG. 36, priority zone) operation for the first space and a second humidity care operation (of non- priority zone) for the second space conflict based on the start condition being satisfied for the first humidity care operation and the second humidity care operation, performing the first humidity care operation for the first space is prioritized (FIG. 36A, priority zone) over performing the second humidity care operation for the second space to preferentially prevent a humidity (in priority zone) of the first space from being decreased.
CUR (Col. 7: 63 to Col. 8:3 8; FIG. 36) employs temperature and humidity sensors disposed within each of the various zones 50, 54, or 56 served by the air conditioning system 110 communicate with the compressor 116, the valve 60, the respective evaporator 64, 66 and other portions of the air conditioning system 110 including an optional computer control system to provide information regarding the status of a particular zone. The status information provided can include temperature, relative humidity and other information related to the comfort level of the particular zone. Where a zone 50, 54, or 56 needs additional 60 changes position to allow a predetermined amount of refrigerant 62 to flow to the evaporator serving that zone to provide the appropriate level of cooling or dehumidification.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUSUNOKI with the teachings of CUR to employ temperature and humidity sensors disposed within each of the various spaces served by the refrigeration system, to provide information regarding the status of a particular zone to allow refrigerant to flow to the evaporator and fan serving that zone to provide the appropriate level of cooling or dehumidification.

Regarding claim 2, KUSUNOKI as modified teaches all the limitations of claim 1. KANG additionally teaches:
a heater (light 150) to heat the storage space,
wherein the start condition further includes a third condition in which the heater is in a power off state (¶ 119, light 150 is off), and
wherein a controller drives the fan to perform the humidity care mode (FIG. 8, sterilizer is off) to increase humidity in the storage space when all of the first (¶ 119, door is closed), second (¶ 119; FIG. 8, when the cold air circulation fan is on and the sterilizer is off), and third conditions (¶ 119, light 150 is off because door is closed) are satisfied.

Regarding claim 3, KUSUNOKI as modified teaches all the limitations of claim 1. The Office notes that because humidity is in the air, airflow control by a damper also controls 
a damper (¶ 43-44 disclose operation of the fan and damper. It is apparent to one of ordinary skill, that when the fan is on the damper must be open to some degree. Therefore, FIG. 8 cold air circulation fan condition indicates damper condition) that is configured to be opened and closed to adjust air flowing into the storage space,
wherein the controller drives the fan (160) for a predetermined time (see FIG. 8 illustration below) and opens the damper to increase humidity (because air humidity increases post defrosting, adding humid air into the storage space by opening the damper after defrosting by the damper also controls humidity) in the storage space when the first (¶ 119, door is closed), second (¶ 119; FIG. 8, when the cold air circulation fan is on and the sterilizer is off), and third conditions (¶ 119, light 150 is off because door is closed) are satisfied.

    PNG
    media_image1.png
    659
    954
    media_image1.png
    Greyscale


Regarding claim 4, KUSUNOKI as modified teaches all the limitations of claim 3. KANG (FIG. 8) additionally teaches:
wherein the controller pauses (FIG. 8) driving the fan to increase humidity in the storage space when the door is opened or the refrigeration system is operated to cool the storage space, or the heater (¶ 118, the light emitting unit 150 provides heat) is in a power-on state to heat the storage space.
KANG (¶ 118) when the door (31) is opened control unit (70) turns the light emitting unit (150) on and turns the fan (160) off.

Regarding claim 5, KUSUNOKI as modified teaches all the limitations of claim 4. KANG (FIG. 8) additionally teaches:
wherein the controller, after pausing (FIG. 8) the driving of the fan to increase humidity in the storage space, resumes driving the fan to increase humidity in the storage space when all of the first (¶ 119, door is closed), second (¶ 119; FIG. 8, when the cold air circulation fan is on and the sterilizer is off), and third conditions (¶ 119, light 150 is off because door is closed) are satisfied.
KANG (¶ 119) when the door (31) is closed the control unit (70) turns the light emitting unit (150) off and the fan (160) will restart and depending on the internal temperature the compressor will be off.

Regarding claim 6, KUSUNOKI as modified teaches the limitations of claim 1. CUR additionally teaches:
wherein the refrigeration system (FIGS. 26-27C; 64) is a first refrigeration system (64) to cool the first space, and the fan (FIGS. 28-31; 550) is a first fan (550) that blows air between the first refrigeration system and the first space,
wherein the refrigerator further comprises a second refrigeration system (66) which cools the second space, the second refrigeration system including a second fan (FIGS. 28-31; 550) that blows air between the second refrigeration system and the second space.
KUSUNOKI additionally teaches:
wherein the controller (44) delays driving the first fan (36) to increase humidity in the first space (16) when a second refrigeration system (24) is being defrosted.
KUSUNOKI (FIG. 4; col. 8; lines 35-54) defrosts the freezing compartment (18) then rotates the freezing fan (26) in reverse sucking the hot defrosting air into the refrigerating 

    PNG
    media_image2.png
    996
    1534
    media_image2.png
    Greyscale



Regarding claim 7, KUSUNOKI as modified teaches the limitations of claim 1. KANG additionally teaches:
wherein the controller (70) delays (FIG. 8) driving the fan (160; FIG. 8, cycle (a)) to increase humidity in the storage space when the humidity of the storage space is equal to or greater than a set humidity level (¶ 114, even after operation of the defrosting heater is stopped, the sterilizer 100 is not immediately driven; FIG. 8, cycle (b) the defrosting process increases humidity).

Regarding claim 8, KUSUNOKI as modified teaches the limitations of claim 1. KANG additionally teaches:
wherein the controller (70) stops (FIG. 8) driving the fan (160; FIG. 8, cycle (a)) to increase humidity in the storage space when the humidity of the storage space is equal to or greater than a set humidity level (¶¶ 112 and 114, the defrost cycle increases the humidity above the set humidity level because the humidity decreases an amount of generated ions and lowering driving efficiency of the sterilizer 100; FIG. 8, cycle (b) the defrosting process increases humidity).

Regarding claim 11, KUSUNOKI as modified teaches all the limitations of claim 1. KANG (FIG. 8) additionally teaches:
wherein the controller is further configured to: determine that the refrigeration system is not operated to cool the storage chamber when refrigerant stops flowing to an evaporator (35) of the refrigeration system; and
delay driving the fan to increase humidity in the storage space until after a set time (see FIG. 8 illustration below) has elapsed after refrigerant stops flowing to the evaporator of the refrigeration system.

    PNG
    media_image3.png
    1074
    1444
    media_image3.png
    Greyscale




Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUSUNOKI, WINE GUARDIAN, KANG, and CUR in view of HIDEKI OYU (US 20160153693, hereinafter OYU).
Regarding claim 9, KUSUNOKI as modified teaches all the limitations of claim 1. KUSUNOKI additionally teaches:
wherein a fan (36) blows air into the first space (14)and the second space (16).
KUSUNOKI is silent regarding dampers.
Regarding claim 9, OYU teaches: a refrigerator
wherein a fan (FIGS. 5 and 7; 35) blows air into the first space (represented by 3) and the second space (represented by 7), and
wherein the refrigerator further comprises:
a first damper (25) that is opened and closed to adjust a flow of air (see FIG. 6) from a refrigeration system (32) into the first space; and
a second damper (26) that is opened and closed to adjust a flow of air (see FIG. 6) from the refrigeration system into the second space.
OYU (FIGS. 5-6) employs a single refrigeration system with dampers to cool a refrigerator with multiple spaces.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUSUNOKI, WINE GUARDIAN, KANG, and CUR with the teachings of OYU to employ a single refrigeration system with dampers to cool a refrigerator with multiple spaces. Note multiple space require different cooling requirements; for instance a freezing compartment, ice making chamber, vegetable crisper, wine shelf, deli drawer, and refrigerating compartment all have different cooling requirements and are often within the same refrigerator.

Regarding claim 10, KUSUNOKI as modified teaches all the limitations of claim 9. OYU (¶ 82) additionally teaches:
open the first damper and close the second damper during a first portion (¶ 82) of a time period when driving the fan to increase humidity in the storage space; and
close the first damper and open the second damper during a second portion of the time period when driving the fan to increase humidity in the storage space,
wherein the controller further closes the first damper and opens the second damper during the second portion of the time period when driving the fan to increase humidity in the storage space even when a temperature in the first space is outside at a target range associated with the target temperature of the first space.
KANG (¶ 104) discloses that humidity increases in a compartment during defrosting. Similarly, OYU (¶ 118) discloses that it is possible to supply cool air with higher humidity brought about by defrosting. OYU (¶ 82) states that chamber 3 and chamber 7 are independently cooled by operating dampers 25 (¶ 74) and 26. KANG (FIG. 8) teaches operating the circulation fan post defrosting while bringing the compartment back to temperature, because a reason to operate the circulation fan is that the compartment is outside the desired temperature range.

Claim(s) 12-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATSUSHI KUSUNOKI (US 6058723, hereinafter KUSUNOKI) as evidenced by JAMES R. HOLLAND (US 20100199709, hereinafter HOLLAND) in view of SUNG CHEOL KANG (US 20120204581, hereinafter KANG).
Regarding claim 12, KUSUNOKI discloses:
A refrigerator comprising:
a cabinet (12) configured to form a refrigeration space (14, 16, 18), the refrigeration space being partitioned into a first space (14) and a second space (18);
a door (FIG. 1) that opens and closes the refrigeration space;
a first refrigeration system (34) configured to cool the first space that is associated with a first target temperature (refrigerator compartment), the first refrigeration system including a first fan (36) that blows air from the first refrigeration system to the first space (14);
a second refrigeration system (24) which cools the second space that is associated with a second target temperature (freezer compartment) that is lower than the first target temperature, the second refrigeration system including a second fan (26) that blows air from the second refrigeration system to the second space;
a defrost heater (28) configured to heat the second refrigeration system; and
a controller (44) configured to control the fan.
Regarding claim 12, KUSUNOKI lacks a single door opening a first and second refrigeration space.
Regarding claim 12, HOLLAND evidences: a refrigerator with a refrigeration space (13) being partitioned into a first space (16) and a second space (18) having
a door (20) that opens and closes the refrigeration space (13);
HOLLAND (FIG. 1) evidences that a single door opening a first and second refrigeration space is known in the art.
Regarding claim 12, KUSUNOKI lacks a controller that is configured to: pause the second fan to increase humidity in the second space while the second refrigeration system is being defrosted by operation of the defrost heater; and additionally pause driving of the first fan to increase humidity in the first space while the second refrigeration system is being defrosted by operation of the defrost heater.
KANG teaches: a refrigerator with a controller (70) configured to pause (FIG. 8, b) fan (40), increasing the humidity in a space (23) while the space is being defrosted and also pause 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KUSUNOKI with the teachings of KANG to operate multiple fans and a defroster to increase the humidity in multiple different spaces.

Regarding claim 13, KUSUNOKI as modified teaches the limitations of claim 12. KANG additionally discloses:
wherein the controller (70) is configured to:
drive (FIG. 8) the first fan (40) to blow a first volume of air (within 23) when the refrigeration system is operated to cool the first space, and
drive (FIG. 8), when the door is closed and the refrigeration system is not operated to cool the first space, the first fan to blow a second volume of air (within 110) to increase humidity in the first space, the first air volume being greater (FIG. 1) than the second air volume, and
wherein the controller (70; ¶¶ 118 and 120) pauses (FIG. 8) driving the fan to blow the second volume of air when the door is opened (FIG. 8) or the refrigeration system (represented by 35) is operated to cool (FIG. 8) the refrigeration space (23).

Regarding claim 14, KUSUNOKI as modified teaches the limitations of claim 13. KANG additionally teaches:
wherein the controller (70; ¶ 119) resumes (claim 5; FIG. 8) driving the fan to blow the second volume of air when the door is closed and the refrigeration system is not operated to cool the refrigeration space.

Regarding claim 15, KUSUNOKI as modified teaches the limitations of claim 12. KANG additionally teaches:
a heater (¶ 118, light emitting unit 150 provides heat) configured to heat the refrigeration space,
wherein a controller (70) does not drive (FIG. 8) the first fan (40, is off at times the sterilizer and its light are on) when the heater is operated to heat the first space.

Regarding claim 17, KUSUNOKI as modified teaches the limitations of claim 12. KANG (FIG. 8) additionally teaches:
wherein the controller (70) further:
delays (FIG. 8) driving the first fan (160; FIG. 8, cycle (a)), while the door is closed and the first refrigeration system is not operated to cool the first space, when humidity of the first space is equal to or greater than a set humidity level (¶ 114, even after operation of the defrosting heater is stopped, the sterilizer 100 is not immediately driven; FIG. 8, cycle (b) the defrosting process increases humidity), and
turns off the first fan (160; FIG. 8), while the door is closed and the first refrigeration system is not operated to cool the first space, when humidity of the first space increases to be equal to or greater than the set humidity level (¶¶ 112 and 114, the defrost cycle increases 100; FIG. 8, cycle (b) the defrosting process increases humidity).

Regarding claim 18, KANG discloses all the limitations of claim 12. KANG (FIG. 8) additionally teaches:
wherein the controller (70),
when driving the first fan (40; FIG. 8) to blow air to increase humidity (¶ 109, fan 40 is intermittently operated to maintain proper humidity levels) in the first space during a time period (FIG. 8), is further to intermittently turn the first fan off and on during the time period.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAMES R. HOLLAND (US 20100199709, hereinafter HOLLAND) in view of CUR and KANG.
Regarding claim 19, HOLLAND (FIGS. 1-3, and 7) discloses:
A refrigerator comprising:
a cabinet (12) that forms a storage space (13);
a compressor (52) to circulate refrigerant to an evaporator (22); and
a fan (30) that blows air from the evaporator to the storage space; and
a controller (28) to:
perform a cooling mode (¶ 22) for the storage space that includes activating the compressor and the fan when a temperature (set by 48) in the storage space is more a first threshold temperature (¶ 22; when the compartment temperature exceeds the set temperature the compressor and fan activate to maintain the desired compartment temperature).
Regarding claim 19, HOLLAND may not explicitly disclose: a humidity sensor for sensing humidity of the storage space.
Regarding claim 19, CUR teaches: a refrigeration system (FIG. 5) with multiple storage spaces (50), doors, a fan (within each 50), evaporators (64 and 66), temperature sensor (Col. 7: 63 to Col. 8: 38) and having a
a humidity sensor (Col. 7: 63 to Col. 8: 38) for sensing humidity of the storage space; 
wherein the controller (represented by 140) ends (FIG. 36A, INITIATE ZONE COOLING SWITCH OR SHUT DOWN) performing of the humidity care mode when the humidity of the storage space sensed by the humidity sensor is equal to or greater than the predetermined humidity during the humidity care mode.
CUR (Col. 7: 63 to Col. 8:3 8; FIG. 36) employs temperature and humidity sensors disposed within each of the various zones 50, 54, or 56 served by the air conditioning system 110 communicate with the compressor 116, the valve 60, the respective evaporator 64, 66 and other portions of the air conditioning system 110 including an optional computer control system to provide information regarding the status of a particular zone. The status information provided can include temperature, relative humidity and other information related to the comfort level of the particular zone. Where a zone 50, 54, or 56 needs additional cooling or dehumidification, the suction valve 60 changes position to allow a predetermined 62 to flow to the evaporator serving that zone to provide the appropriate level of cooling or dehumidification.
It would be HOLLAND to one skilled in the art, before the effective filing date of the Instant claims, to combine CITE1 with the teachings of CUR to employ temperature and humidity sensors disposed within each of the various spaces served by the refrigeration system, to provide information regarding the status of a particular zone to allow refrigerant to flow to the evaporator and fan serving that zone to provide the appropriate level of cooling or dehumidification.
Regarding claim 19, HOLLAND may not explicitly disclose: a controller to perform a humidity care mode for the storage space that includes activating the fan and not the compressor when the temperature in the storage space is equal to or less than the first threshold temperature and is greater than or equal to a second threshold temperature that is less than the first threshold temperature.
Regarding claim 19, KANG teaches: a refrigerator having a controller to
perform a humidity care mode (¶¶ 109 and 112) for the storage space that includes activating (¶¶ 95-98, 107-108, and 115-116; FIG. 8 illustration below) the fan (40) and not the compressor (FIG. 8, cycles (a) and (b) where the compressor is off and the cold air circulation fan is on) when the temperature in the storage space is equal to or less than the first threshold temperature and is greater than or equal to a second threshold temperature (¶ 95) that is less than the first threshold temperature,
wherein the controller delays (FIG. 8) performing of the humidity care mode when the humidity of the storage space sensed by the humidity sensor is equal to or greater than a predetermined humidity; and
wherein the controller ends (FIG. 8, sterilizer off fan 40 is on) performing of the humidity care mode when the humidity of the storage space sensed by the humidity sensor is equal to or greater than the predetermined humidity during the humidity care mode.


    PNG
    media_image1.png
    659
    954
    media_image1.png
    Greyscale

KANG (¶¶ 95-98, 107-108, and 115-116; FIG. 8) control unit 70 compares the temperature sensed by the temperature sensing unit 45 with the set temperature input through the input unit 42, and drives the cold air circulation fan 40 to supply cold air to the storage chamber 20. KANG (¶ 109; FIG. 8) shows that the cold air circulation fan is intermittently operated which maintains both temperature and humidity. The compressor is off because the temperature measured by the temperature sensing unit 45 is at or below the set 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HOLLAND with the teachings of KANG to employ a control unit to operate a cold air circulation fan intermittently to maintain a temperature based on a sensed temperature.

Regarding claim 20, HOLLAND as modified teaches all the limitations of claim 19. HOLLAND additionally teaches:
a heater (24) to heat the storage space,
KANG additionally teaches:
wherein the controller (70) activates a heater (FIG. 8, cycle (b)) and deactivates the fan (cold air circulation fan 40; FIG. 8 cycle (b)) and the compressor (52).
Although KANG does not explicitly disclose a second threshold temperature as the impetus for FIG. 8 cycle (b), the Office takes Official Notice that it is old and well known to begin defrost with a temperature below a threshold temperature. For example, so the refrigerated compartment remains at an acceptable temperature during defrost (over cooling).
It would have been obvious to include a second threshold temperature that is below the first threshold temperature so the refrigerated compartment remains at an acceptable temperature during defrost.

Regarding claim 21, HOLLAND as modified teaches all the limitations of claim 19. KANG additionally teaches:
a door (31) that opens and closes the storage space,
wherein, while performing the humidity care mode, the controller deactivates the fan (represented by 160) when the door is opened (¶ 118).


Response to Arguments
Applicant’s arguments filed December 27, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KUSUNOKI, WINE GUARDIAN, KANG, CUR, OYU, and HOLLAND.

Regarding page 15, ¶ 3, Applicant Argues that KANG does not “pause driving a first fan to increase humidity in a first space while the second refrigeration system is being defrosted by the defrost heater.” In response, KANG employs: a refrigerator with a controller (70) configured to pause (FIG. 8, b) fan (40), increasing the humidity in a space (23) while the space is being defrosted and also pause driving another fan (160) increasing the humidity in another space (110) during the defrosting operation meeting this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763